Citation Nr: 1700438	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-03 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome (also claimed as ankylosing spondylitis and osteoarthritis).

2.  Entitlement to service connection for osteoporosis, to include as secondary to Reiter's syndrome.

3.  Entitlement to service connection for precancerous leukoplakia (also claimed as fractured front tooth).

4.  Entitlement to service connection for a heart valve condition, to include as secondary to Reiter's syndrome.  

5.  Entitlement to service connection for decompensated bladder, to include as secondary to Reiter's syndrome.

6.  Entitlement to service connection for eye problems, to include as secondary to Reiter's syndrome.


7.  Entitlement to service connection for spinal stenosis, to include as secondary to Reiter's syndrome.

8.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to March 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.  

The RO scheduled the Veteran for a video hearing before the Board in December 2016.  The November 2016 correspondence from the Veteran indicated that he will not be attending this hearing.


FINDING OF FACT

In correspondence received in November 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal concerning the issues of entitlement to service connection for Reiter's syndrome, osteoporosis, precancerous leukoplakia, a heart valve condition, decompensated bladder, eye problems, and spinal stenosis and entitlement to special monthly compensation.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for Reiter's syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

2.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for osteoporosis, to include as secondary to Reiter's syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38C.F.R. §§ 20.202, 20.204(b), (c).

3.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for precancerous leukoplakia.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

4.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for a heart valve condition, to include as secondary to Reiter's syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

5.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for decompensated bladder, to include as secondary to Reiter's syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

6.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for eye problems, to include as secondary to Reiter's syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

7.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for spinal stenosis, to include as secondary to Reiter's syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).

8.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to special monthly compensation based on aid and attendance.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2016).

In correspondence received in November 2016, the appellant indicated that he was withdrawing the appeal as to the issues of entitlement to service connection for Reiter's syndrome, osteoporosis, precancerous leukoplakia, a heart valve condition, decompensated bladder, eye problems, and spinal stenosis and entitlement to special monthly compensation.  The Board finds that the criteria for withdraw of the appeal have been met.    Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  As such, the Board does not have jurisdiction to review the issues and they are dismissed.



ORDER

The appeal of the issue of entitlement to service connection for Reiter's syndrome (also claimed as ankylosing spondylitis and osteoarthritis) is dismissed.

The appeal of the issue of entitlement to service connection for osteoporosis, to include as secondary to Reiter's syndrome, is dismissed.

The appeal of the issue of entitlement to service connection for precancerous leukoplakia (also claimed as fractured front tooth) is dismissed.

The appeal of the issue of entitlement to service connection for a heart valve condition, to include as secondary to Reiter's syndrome, is dismissed.  

The appeal of the issue of entitlement to service connection for decompensated bladder, to include as secondary to Reiter's syndrome, is dismissed.

The appeal of the issue of entitlement to service connection for eye problems, to include as secondary to Reiter's syndrome, is dismissed.

The appeal of the issue of entitlement to service connection for spinal stenosis, to include as secondary to Reiter's syndrome, is dismissed.

The appeal of the issue of entitlement to special monthly compensation based on aid and attendance is dismissed.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


